United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF JUSTICE, ALCOHOL,
TOBACCO, FIREARMS & EXPLOSIVES,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-197
Issued: May 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2014 appellant filed a timely appeal from an October 22, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a back condition
causally related to a March 21, 2014 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 21, 2014 appellant, then a 40-year-old special agent, filed a traumatic injury
claim (Form CA-1) alleging that he injured his lower back on March 21, 2014 as a result of
pursuing and apprehending a suspect on foot in the performance of duty.
In an April 23, 2014 report, Dr. Vaughan Allen, a Board-certified neurosurgeon, found
that appellant had persistent low back pain and bilateral leg pain, left greater than right. He
noted that appellant was a federal employee and had extensive treatment, epidurals, and physical
therapy. Dr. Allen opined that appellant needed a laminectomy and fusion surgery.
Appellant underwent a lumbar laminectomy at L5-S1 and posterolateral lumbar fusion
performed by Dr. Paul McCombs, a Board-certified neurosurgeon, on May 1, 2014. In a followup report dated June 30, 2014, Dr. McCombs found appellant doing extremely well two months
after his surgery and released him to full duty without restrictions.
On July 3, 2014 appellant requested authorization for his May 1, 2014 back surgery.
In a July 10, 2014 letter, OWCP stated that when appellant’s claim had been received, it
appeared to be a minor injury, which resulted in minimal or no lost time from work, and payment
of a limited amount of medical expenses was administratively approved. It reopened the claim
for consideration because appellant had requested authorization for surgery. OWCP requested
additional evidence and afforded appellant 30 days to respond to its inquiries.
Appellant submitted a narrative statement dated July 15, 2014 explaining that he had
begun seeing his primary care physician in December 2013 for low back pain. He stated that he
had experienced significant relief from epidural injections until the March 21, 2014 employment
incident, which significantly exacerbated his condition.
A December 20, 2013 magnetic resonance imaging (MRI) scan revealed an
anterolisthesis of L5 on S1, disc desiccation, mild broad-based disc bulge with mild central canal
stenosis, hypertrophic degenerative changes involving the facet joints, and moderately severe
neuroforaminal narrowing on the left with impingement of the exiting L5 nerve root.
In an April 23, 2014 report, Dr. McCombs diagnosed spondylolisthesis at L5-S1 and
reported that appellant had “been struggling with this since November of 2012.” He opined that
appellant was unable to perform the duties of his federal employment and recommended surgical
intervention.
By decision dated August 15, 2014, OWCP denied appellant’s claim as the medical
evidence was insufficient to establish a causal relationship between his back condition and the
March 21, 2014 employment incident.
On September 3, 2014 appellant requested reconsideration and submitted an August 27,
2014 report from Dr. McCombs who diagnosed a preexisting condition of spondylolisthesis at
L5-S1 which he “may have been able to live with had it not been for the injury that [he]
sustained as a result of pursuing an armed suspect and fighting with him for a weapon.” He
opined that, if the incident had not occurred, appellant “may have been able to tolerate [his]
2

spondylolisthesis without the need for operative intervention going forward.” Dr. McCombs
explained that he saw “this commonly with spondylolisthesis, in which patients are
asymptomatic, and then their nerve compromise is brought to clinical light as a result of an
accident such as [appellant’s] or a motor vehicle accident.”
In a September 12, 2014 letter, OWCP requested a supplemental report from
Dr. McCombs and afforded him 30 days to respond to its inquiries.
In a report dated September 24, 2014, Dr. McCombs reiterated his opinion that
appellant’s L5-S1 spondylolisthesis was aggravated by the March 21, 2014 employment
incident. He stated that appellant “had a preexisting spondylolisthesis that was not clinically
significant until the time of his accident” and resulted in the need for operative intervention.
Physical examination findings included deficits involving the L5 nerve root, which was affected
and resulted in weakness of the dorsiflexion of the foot, as well as numbness in the L5
distribution. Dr. McCombs based his opinion on the history of injury provided by appellant and
the objective findings of his physical examination.
By decision dated October 22, 2014, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
2

Id.

3

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
5

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
OWCP has accepted that the employment incident of March 21, 2014 occurred at the
time, place, and in the manner alleged. The issue is whether appellant’s back condition resulted
from the March 21, 2014 employment incident. The Board finds that appellant did not meet his
burden of proof to establish a causal relationship between the condition for which compensation
is claimed and the employment incident.
In an April 23, 2014 report, Dr. McCombs diagnosed spondylolisthesis at L5-S1 and
noted that appellant had “been struggling with this since November of 2012.” On August 27,
2014 Dr. McCombs stated that appellant had a preexisting condition of spondylolisthesis at L5S1 which he “may have been able to live with had it not been for the injury that [he] sustained as
a result of pursuing an armed suspect and fighting with him for a weapon.” He opined that, if the
incident had not occurred, appellant “may have been able to tolerate [his] spondylolisthesis
without the need for operative intervention going forward.” Dr. McCombs explained that he saw
“this commonly with spondylolisthesis, in which patients are asymptomatic, and then their nerve
compromise is brought to clinical light as a result of an accident such as [appellant’s] or a motor
vehicle accident.” On September 24, 2014 Dr. McCombs reiterated his opinion that appellant’s
L5-S1 spondylolisthesis was aggravated by the March 21, 2014 employment incident, indicating
that appellant “had a preexisting spondylolisthesis that was not clinically significant until the
time of his accident.”
The Board finds that Dr. McCombs’ reports are not based on an accurate history of
appellant’s back condition. Dr. McCombs indicated that appellant had suffered from L5-S1
spondylolisthesis since November 2012. However, he failed to provide a narrative setting forth a
full and accurate history of appellant’s back condition, including a comparison of any diagnostic
testing obtained after November 2012 with prior tests, and did not provide an opinion adequately
addressing how the March 21, 2014 incident contributed to appellant’s preexisting back
condition. The Board has held that medical opinions based on an inaccurate history have
diminished probative value.7 The Board finds that Dr. McCombs’ opinion is therefore of
diminished probative value on the issue of causal relationship and insufficient to establish that
appellant sustained an employment-related injury on March 21, 2014.

6

Id. See Gary J. Watling, 52 ECAB 278 (2001).

7

See Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value). See also Douglas M. McQuaid, 52 ECAB 382
(2001); N.H., Docket No. 13-849 (issued July 17, 2013).

4

In an April 23, 2014 report, Dr. Allen noted persistent low back pain and bilateral leg
pain, left greater than right and that appellant had extensive treatment, epidurals, and physical
therapy. This report did not, however, provide sufficient medical rationale explaining how
appellant’s condition was caused or aggravated by pursuing and apprehending a suspect at work
on March 21, 2014.8
In support of his claim, appellant submitted an MRI scan dated December 20, 2013. This
document does not constitute competent medical evidence as it does not contain rationale by a
physician relating appellant’s disability to his employment.9 As such, the Board finds that
appellant did not meet his burden of proof with this submission.
As appellant has submitted insufficiently rationalized medical evidence to support his
allegation that he sustained an injury causally related to a March 21, 2014 employment incident,
he has failed to meet his burden of proof to establish a claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his back
condition was causally related to a March 21, 2014 employment incident, as alleged.

8

See A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
9

See 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N.
Fassi, 42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 5, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

